Citation Nr: 1025597	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2010, the Veteran and his wife testified before the 
undersigned at the RO.  A transcript of the hearing is associated 
with the claims file.


FINDING OF FACT

Essential tremors began in service.


CONCLUSION OF LAW

The criteria for service connection for essential tremors are 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision contained herein, the Board 
finds that any discussion of the duties to notify and assist is 
unnecessary.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2009).

The Veteran's service treatment records contain no evidence of 
complaints of or treatment for tremors.

A May 2005 VA treatment record shows that the Veteran complained 
of tremors.

In a December 2005 written statement, the Veteran indicated that 
he experienced tremors while stationed on board ship in 
approximately 1954.

In February 2006 and March 2007 written statements, the Veteran's 
fellow servicemembers indicated that they remembered the Veteran 
shaking a lot during service.

In an August 2006 written statement, the Veteran's VA physician 
indicated that the Veteran has been diagnosed with essential 
tremors, which he had for the last four decades.

In a February 2007 written statement, the Veteran's physician 
indicated that she was incorrect in her last letter, which stated 
that the Veteran had tremors for four decades.  In fact, he had 
essential tremors since 1954.

In May 2010, the Veteran and his wife testified before the 
undersigned.  He stated that he had tremors during active duty.  
He went to sick bay several times and was given all purpose 
capsules.  He did not notice the tremors before active duty.  He 
believed that they began sometime in 1954.  The Veteran's wife 
knew him before he entered the service, and he had no tremors.  
While he was in service, he came to visit her, and his wife 
noticed his tremors.  The tremors had been progressively getting 
worse since separation from service.

After evaluating the evidence of record, the Board finds that the 
Veteran and his wife are certainly competent to testify as to 
symptoms he experienced and demonstrated during the years since 
service.  Furthermore, the Board finds that the testimony of the 
Veteran and his wife is highly credible.  As such, this testimony 
establishes continuity of symptomatology from separation from 
service until the present time, when he has been diagnosed with 
essential tremors.  The credible testimony is supported by the 
February 2007 opinion from the Veteran's VA physician, opining 
that the Veteran had tremors beginning in 1954, and those tremors 
are currently diagnosed as essential tremors.

As such, the Board concludes that the evidence establishes that 
the Veteran's currently diagnosed essential tremors began in 
service, and the claim is granted.


ORDER

Service connection for essential tremors is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


